Citation Nr: 0730287	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for alopecia 
areata of the scalp.

2.  Entitlement to an initial compensable evaluation for 
inactive tuberculosis lymphadenitis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran's alopecia areata of the scalp is not 
manifested by any symptomatology. 

2.  The veteran's inactive tuberculosis lymphadenitis is not 
manifested by any symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for alopecia 
areata of the scalp have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.118 Diagnostic Codes 7830, 7831 (2007).

2.  The criteria for a compensable evaluation for inactive 
tuberculosis lymphadenitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.88c, 4.117 Diagnostic Code 7710 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in July 2003 and April 2004.  The July 2003 
letter informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection, 
which was the underlying claim with respect to the veteran's 
tuberculosis lymphadenitis.  The April 2004 letter told the 
veteran that the evidence should show that his service-
connected alopecia areata had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of elements four and five in a March 
2006 letter, thus providing the veteran with proper notice 
with respect to all elements of the claims here on appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issues on appeal in a June 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the July 2003 
and April 2004 letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA records.  Also, 
the veteran was provided several VA examinations in 
furtherance of substantiating the claims on appeal, and 
further assessment is not necessary to make a decision on the 
appeal.  The veteran has not requested VA's assistance in 
obtaining any other evidence.  Based on the foregoing, VA 
satisfied its duties to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Alopecia Areata

Under Diagnostic Code 7831, for alopecia areata, a 
noncompensable rating is assigned with loss of hair limited 
to the scalp and face.  A 10 percent rating is warranted with 
loss of all body hair.  Under Diagnostic Code 7830, a 
noncompensable rating is assigned for scarring alopecia 
affecting less than 20 percent of the scalp.  A 10 percent 
rating is assigned if the disorder affects 20 to 40 percent 
of the scalp.  A 20 percent rating is warranted if the 
disorder affects more than 40 percent of the scalp.  38 
C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2007).

Service connection was originally granted for alopecia areata 
of the scalp in a May 1980 rating decision at a 
noncompensable level.  The veteran next filed for an 
increased evaluation in June 2003, which resulted in the 
present appeal. 

Pursuant to his claim for an increased evaluation of alopecia 
areata of the scalp, the veteran was provided a VA 
examination in June 2003.  At the time, the veteran reported 
that he had patchy loss of hair on the scalp, which he 
associated with periods of nervous tension and depression.  
Examination at the time revealed no evidence of alopecia or 
skin lesions on the scalp.  The veteran reported that he last 
had an episode of alopecia about a year prior to the 
examination.  The examiner's impression was of intermittent 
scalp lesions of alopecia, but there was no evidence thereof 
at the present time.  This diagnosis was continued in a 
December 2004 VA examination.  

Entitlement to a compensable evaluation for alopecia areata 
is denied.  As the medical evidence outlined above shows, the 
veteran's alopecia areata is currently asymptomatic.  Even 
assuming that it was symptomatic, a noncompensable rating is 
assigned with loss of hair limited to the scalp and face.  
Likewise, there is no evidence of scarring.  Accordingly, the 
veteran's alopecia areata does not warrant a compensable 
evaluation.

Inactive Tuberculosis Lymphadenitis

Under 38 C.F.R. § 4.117, Diagnostic Code 7710 (2007) 
adenitis, tuberculosis, active or inactive is rated under 
38 C.F.R. § 4.88c or 4.89, whichever is appropriate.  Section 
4.88c provides for ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968, while 
Section 4.89 provides for ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  See 38 C.F.R. 
§§ 4.88c, 4.89 (2007).  The veteran was granted service 
connection for this disorder effective June 12, 2003, the 
date of the claim giving rise to this appeal.  Accordingly, 
the Board will utilize Section 4.88c in its analysis. 

38 C.F.R. § 4.88c provides that, for one year after date of 
inactivity, following active tuberculosis a 100 percent 
evaluation is warranted.  Thereafter, residuals are to be 
rated under the specific body system or systems affected.  
Residuals will be rated under the appropriate diagnostic code 
for the residual preceded by the diagnostic code for 
tuberculosis of the body part affected.

Apparently, in May 1981 the veteran sought treatment from the 
Richmond County Heath Department for a cervical mass, later 
diagnosed as mycobacterium tuberculosis.  Records associated 
with this complaint show that this condition was treated and 
later resolved. 

Of record are October 1994 treatment notes from Harris 
Methodist Springwood.  Examinations at the time showed that 
the veteran was without lymphadenopathy and that the chest 
and lungs were clear.  

In April 2004 the veteran sought treatment at the VA medical 
center for breathing problems.  Examination of the neck 
revealed no lymphadenopathy.  The lungs were clear, with good 
air movement and no crackles or wheezes. 

In December 2004, the veteran was afforded a VA examination 
to address inactive tuberculosis lymphadenitis.  At the time, 
the examiner noted a history of tuberculosis, which was 
apparently diagnosed through a lymph node biopsy in the 
cervical area, for which the veteran was treated in 1980-
1981.  The veteran denied any recurrence of active 
tuberculosis and the examiner noted that his last chest x-ray 
showed no indication of active or past tuberculosis.  The 
veteran did not then complain of any lymph node enlargement, 
but did state that he would on occasion have palpable lymph 
nodes in the neck or under his left arm.  The veteran's main 
complaint was of a daily cough, productive of mucus and 
shortness of breath with exertion.  The examiner noted a 30 
year history of cigarette smoking.  Examination of the neck 
revealed no palpable adenopathy.  There was one slightly 
enlarged non-tender left subaxillary gland that was palpable.  
Examination resulted in a diagnosis of tuberculosis, treated 
in 1980-1981, with no documented history of recurrence and no 
evidence of tuberculosis lymphadenitis at the present time.  
The examiner noted that the veteran had a normal chest x-ray 
that showed no old tuberculosis lesions and attributed his 
coughing and mucus production to cigarette smoking.  There 
were no documented residuals of tuberculosis.  

In November 2005 the veteran received an x-ray of his chest.  
Examination of these x-rays compared with prior x-rays taken 
in June 2003, revealed that the lung fields were clear.  The 
lungs were completely expanded and no fluid was seen. 

Entitlement to a compensable evaluation for inactive 
tuberculosis lymphadenitis requires that there be some 
residuals thereof.  The Board notes that the veteran only 
exhibited symptomatology of this disorder in 1980 and 1981.  
Nonetheless, the evidence of record indicates that at the 
time the veteran filed his claim up to the present, that he 
has only inactive tuberculosis lymphadenitis.  Accordingly, 
absent any residuals the Board cannot consider which 
diagnostic codes would be applicable under Section 4.88c and 
a compensable evaluation cannot be established.  The Board 
realizes that the veteran's tuberculosis lymphadenitis was 
active in 1980-1981, but notes that under the applicable 
effective date regulations that it cannot reach that far back 
to evaluate this disability.  See 38 C.F.R. § 3.400 (2007).  
Thus, the claim of entitlement to an initial compensable 
evaluation for inactive tuberculosis lymphadenitis must be 
denied.  There is no evidence to suggest the need to assign 
staged ratings for tuberculosis lymphadenitis.

With respect to the claims on appeal, the Board notes that 
there is no evidence of any unusual circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to these service-connected disorders 
that would warrant extraschedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).





ORDER

Entitlement to a compensable evaluation for alopecia areata 
of the scalp is denied.

Entitlement to an initial compensable evaluation for inactive 
tuberculosis lymphadenitis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


